--------------------------------------------------------------------------------

EXHIBIT 10.13
 
Consulting Agreement
 
Recitals
 
CONSULTING AGREEMENT entered into this 20th day of June 2011, by and between
Seafarer Exploration Corp. (the "Company"), and Ralph Chip Johnson
("Consultant") at 11919 Meridian Point Drive Tampa, Florida. 33626.
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas of Business Development, Mergers and Acquisitions and Business
Strategy for the Company (the "Services") in connection the Company's business.
 
WHEREAS, in consideration for the Services, the Company shall pay the Consultant
upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.        Provision of Services
Duties of Consultant. The Consultant will provide such services and advice to
the Company so as to advise the Company in business development, mergers and
acquisitions, business strategy and specifically for analysis of the treasure
industry. Without limiting the generality of the foregoing, Consultant will also
assist the Company in developing, studying and evaluating acquisition proposals,
prepare reports and studies thereon when advisable. Nothing contained herein
constitutes a commitment on the part of the Consultant to find an acquisition
target for the Company or, if such target is found, that any transaction will be
completed. This Agreement is not a contract for listing services, and nothing in
this Agreement will require the Consultant to negotiate on behalf of the Company
with corporations that are involved with listings or making a market in
corporate securities in the OTC markets. Consultant would undertake such
services under the direction of Kyle Kennedy, Company CEO.
 
1.1 Duties Expressly Excluded.
This Agreement expressly excludes the Consultant from providing public relation
services to the Company inclusive of but not limited to (i) direct or indirect
promotion of the Company's securities; (ii) assistance in making of a market in
the Company's securities. The Consultant shall not have the power of authority
to bind the Company to any transaction without the Company's prior written
consent.
 
2.        Compensation, Term and Termination
The Company shall compensate the by payment of $7,500 a month upon the 2Ou' of
each month for a period of 3 (three) months, contingent upon available funds.
The Company shall compensate the Consultant issuing 1,000,000 shares of
restricted common stock (the "Shares") to Consultant. The Shares will vest
according to the following schedule:
 
A)       July 2011 - 200,000
 
B)       August 2011 - 200,000

 
Page 1 of 6

--------------------------------------------------------------------------------

 

Consulting Agreement
 
C)       September 2011 - 200,000
 
D)       October 2011 - 200,000
 
E)       November 2011 - 200,000
 
These Shares will be issued upon the execution of this Agreement. In the event
that this Agreement is terminated for any reason prior to the Termination Date
Consultant agrees to return to Company for cancellation any portion of the
Shares that have not vested and stop invoicing additional compensation of $7,500
per month. Should the Consultant's services be needed after the Termination Date
from the execution of this agreement, a new agreement will he created to reflect
the scope of services required and term of services provided. The term of this
Agreement shall commence on the date it is executed by all parties and shall
continue until completion of the Services and effect until September 20, 2011
(the "Termination Date") as defined herein.
 
3.       Stock Plan
Additional compensation will include equity in Seafarer Exploration Corp. The
amount will be determined after September 1, 2011 and prior to the expiration of
this agreement.
 
4.       Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and proposals, and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"), shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company. Consultant further agrees to and does hereby assign, transfer,
and convey to the Company all of Consultant's right. title and interest in and
to the Products, and in connection therewith, to execute and deliver such
documents and take other steps, in order to enable the Company, in its sole
discretion, to obtain grants of patent and registration of copyright and
trademark, both domestic and foreign, in connection with the Products.
 
5.       Non-Circumvention
Consultant agrees that all third parties introduced to him by Seafarer represent
significant efforts and working relationships that are unique to, and part of,
the work product and intellectual capital of Seafarer. Therefore, without the
prior specific written consent of Seafarer, Consultant agrees to refrain from
conducting direct or indirect business dealings of any kind with any third party
so introduced by Seafarer, with the exception of third parties with which
Consultant has previously had a formal business relationship, for a period of
three (3) years from Effective Date of this Agreement.
 
6.       Confidential Information
The Company has developed and is the owner of highly valuable and unique
confidential and proprietary technical information related to the Business, as
well as business and financial information related thereto (the "Confidential
information"), Notwithstanding the foregoing, "Confidential Information" shall
not include and the provisions of this Agreement will not apply to any
information disclosed by the Company and/or
 


 
 

 
Page 2 of 6

--------------------------------------------------------------------------------

 



 
Consulting Agreement
 
Consultant (1) if such information is demonstrated to be generally available to
the public at the time of its disclosure to Consultant; (2) after the time, if
any, that such information becomes generally available to the public without any
breach by Consultant; (3) was already in Consultant's possession at the time of
disclosure to Consultant (whether such time of disclosure is before or after the
date hereof); (4) is developed by Consultant independently of the Services; or
(5) was lawfully received by Consultant from a third party without restrictions
on disclosure or use.
 
Using no less effort than the Consultant would use to maintain the
confidentiality of his own confidential and proprietary information, the
Consultant shall maintain in strict confidence and shall not disclose at any
time, without the prior written consent of the Company, any of the Confidential
Information to any other person or entity, unless such information has entered
the public domain through lawful means, without violation of this Agreement, or
pursuant to requirements of law or court order.
 
6.1 Confidentiality and Non-Disclosure
 
 
a)
Consultant acknowledges that Seafarer is a publicly traded company whose shares
are traded on the Over-the-Counter Bulletin Board under the ticker symbol SFAX.
Consultant has received or may receive in the future material non-public
information from Seafarer. Consultant agrees that he will hold in strict
confidence and not disclose to any third parties any material non-public
information received from Seafarer, except as approved in writing by the CEO of
Seafarer. Consultant additionally agrees that he will use the non-public
information that it receives from Seafarer for lawful purposes only.

 
 
b)
Consultant shall treat as confidential and will not ever disclose under any
circumstances to any third party any information that he becomes aware of during
his business relationship with Seafarer pertaining to but not limited to any and
all of Seafarer's financial information, bank account information, access codes,
investors, shareholder lists, shipwreck site(s), treasure maps, proprietary
data, intellectual properties, agreements, capabilities, specifications,
business strategies, information regarding existing and future technical,
business and marketing plans and product strategies, passwords, and the identity
of actual and potential customers and suppliers (hereinafter collectively
referred to as "Confidential Information"). Confidential Information may be
written, e-mail, hard copies of documents, oral, recorded, or contained on tape
or on other electronic or mechanical media.

 
 
c)
Consultant represents and warrants that he will not disclose any Confidential
Information whatsoever to any third party. Consultant will be deemed to have
been in a fiduciary relationship of confidence with respect to the Confidential
Information disclosed to its by Seafarer. and Consultant shall hold the
Confidential Information in strict confidence and will never disclose such
Confidential Information to any third (3rd) party or to use it for any purpose
other than as specifically authorized by Seafarer in writing.

 
Page 3 of 6

 
Page 3 of 6

--------------------------------------------------------------------------------

 



 
Consulting Agreement
 
 
 

 
d) 
No copies of the Confidential Information shall be retained by Consultant.

 

 
e) 
Seafarer shall be deemed to be the owner of all Confidential Information.

 

 
f)
Consultant specifically acknowledges that the unauthorized disclosure, use or
disposition of such Confidential Information by any third party could cause
irreparable harm and significant injury to Seafarer's business, which may be
difficult to ascertain. Accordingly, in the event of any breach by Consultant of
this Agreement involving confidentiality then Consultant shall immediately be in
violation of this Agreement and shall be liable for an immediate imposition of
an injunction against him, in addition to any other remedies that may be
available to Seafarer at law or in equity.

 

 
g)
Consultant shall indemnify and hold Seafarer completely harmless against any and
all liability, actions, claims, demands, liens, losses, damages, judgments and
expenses, including reasonable attorneys' fees that may arise from the
unauthorized disclosure or use of Confidential Information by Consultant.

 
7.       Severability
In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof.
 
8.       Independent Contractor
This Agreement shall not render Consultant an employee, partner, agent of, or
joint venture partner with Seafarer for any purpose. Seafarer shall not be
responsible for withholding taxes with respect to Consultant's compensation
hereunder and Consultant will be solely responsible for any and all local, state
and/or federal tax obligations. Consultant agrees to hold Seafarer harmless for
any expenses, liabilities or obligations of any type concerning taxes or
insurance. Consultant shall have no claim against Seafarer hereunder or
otherwise for vacation pay, sick leave, retirement benefits, social security,
worker's compensation, health or disability benefits, unemployment insurance
benefits, or employee benefits of any kind. In his capacity as an independent
contractor, Consultant, will exclusively control and direct his own time and
choose which days and specific hours that he performs Services for Seafarer and
he has the sole right to control and direct the means, manner, and method by
which he renders the Services to Seafarer. Consultant acknowledges that he has
never been an employee of Seafarer and Consultant also specifically acknowledges
that he has provided services to Seafarer on an independent contractor basis at
all times during his business relationship with Seafarer, including prior to the
Effective Date of this Agreement.
 
 
 
 
 

 
Page 4 of 6

--------------------------------------------------------------------------------

 



 
Consulting Agreement
 
9.       No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.
 
10.     General Release and Waiver of Claims by Ralph Chip Johnson
Consultant does hereby remise, release, and forever discharge Seafarer,
Seafarer's agents, officers, directors, consultants, advisors, affiliates,
employees, assigns, administrators, controlling persons and personal
representatives, of and from all, and all manner of, actions, causes of action,
suits, proceedings, debts, dues, contracts, judgments, damages, claims, and
demands whatsoever in law or equity, which Consultant ever had, now has, or
which Consultant's heirs, executors, administrators or personal representatives
hereafter can, shall, or may have for or by reason of any matter, cause, or
thing whatsoever arising out of Consultant's past, present, or future business
dealings with Seafarer or this Agreement; or in any way arising out of the
provision of services to Seafarer  by Consultant.
 
11.     No Lawsuits
Consultant represents and warrants to Seafarer that he has never filed or
submitted any complaints, charges or lawsuits of any kind with any court,
governmental or administrative agency or arbitrator against Seafarer or any of
Seafarer's past or present officers, directors, consultants, advisors,
affiliates, employees, assigns, administrators, attorneys, agents, advisors,
consultants, subsidiaries, related parties and personal representatives.
 
(ii) may be amended or modified only by a writing executed by the party against
whom enforcement is sought; (iii) shall inure to the benefit of and be binding
upon the respective heirs, administrators, personal representatives, successors
and assigns of the parties hereto; and (iv) shall be governed by and construed
in accordance with the laws of Florida.
 
12.     Full and Entire
This Agreement contains the entire agreement of the Parties hereto with respect
to the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written, with respect to the subject matter herein.
 
13.     Modification
May be amended or modified of this agreement only by a writing executed by the
party against whom enforcement is sought.
 
14.     Drafting
Each Party acknowledges that it/he/she has adequate opportunity to review and
comment upon this Agreement, has been advised of its rights to have its own
independent counsel review this Agreement, and familiar with its terms.
 
15.     Waiver
No waiver of any right or obligation of the Parties under this Agreement shall
be effective unless made in writing, specifying such waiver, and is executed by
the Party against whom such waiver is being forced. A waiver by the other Party
hereto of any of its rights under this Agreement on any occasion shall not be a
part to the exercise of the same right on any subsequent occasion or of any
other right at any time.
 
 

 
Page 5 of 6

--------------------------------------------------------------------------------

 

Consulting Agreement
 
16.     Successors and Assigns
This Agreement shall inure to the benefit of and be binding upon the respective
legal representatives, assigns, and successors in interest of Seafarer
Exploration Corp. The Consultant, Chip Johnson, shall not have the right to
assign, delegate, or otherwise transfer any duty or obligation to be performed
by it hereunder to any person or entity, nor assign or transfer any rights
hereunder.
 
17.     Section Headings
The section headings contained hereunder are for the purposes of convenience
only and are not intended to define or limit the context of said section.
 
18.     Further Assurances
Consultant hereto shall cooperate and shall take such further action and shall
execute and deliver such further documents as may be reasonably required by any
other party in order to carry out the provisions and purposes of this Agreement.
 
19.     Survival
The Confidentiality and Non-Disclosure agreement shall survive the termination
and/or expiration of this Agreement and/or Independent Contractor's performance
of Services for Seafarer Exploration Corp., for any reason.


IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.




CONSULTANT:


         /s/  Ralph Chip Johnson                      
Ralph Chip Johnson






COMPANY:


         /s/  Kyle Kennedy                                
Kyle Kennedy CEO
Seafarer Exploration Corp.


Page 6 of 6

--------------------------------------------------------------------------------